Citation Nr: 0639585	
Decision Date: 12/19/06    Archive Date: 01/04/07

DOCKET NO.  04-07 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for right ear hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant/veteran


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1989 to 
December 1992.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the benefit sought on 
appeal.  The Board first considered this appeal in June 2006 
and determined that additional development of the medical 
record was required.  As such, the issue here on appeal was 
remanded.  The Board notes that all other issues on appeal in 
June 2006 were resolved and are not here before the Board.

All requested development was performed upon remand, but the 
benefit requested was denied.  Accordingly, the appeal is 
properly returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran as hearing loss in his right ear at the level 
of Numeric Designation I.


CONCLUSION OF LAW

Criteria for a compensable rating for right ear hearing loss 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.85, Diagnostic Code 6100 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in May 2005 and June 2006, VA notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The June 2006 letter included notice of the five 
elements of a service-connection claim as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Accordingly, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Additionally, a 
supplemental statement of the case was issued subsequent to 
the June 2006 notice making that notice pre-decisional as per 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, and by affording him the 
opportunity to give testimony before the Board in April 2006.  
It appears that all known and available records relevant to 
the issue here on appeal have been obtained and are 
associated with the veteran's claims file, and the veteran 
does not appear to contend otherwise.  Thus, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and that no further action is necessary 
to meet the requirements of the VCAA.

The veteran contends that his right ear hearing loss is more 
severe than evaluated because he experiences some difficulty 
in his job.  He testified before the Board that he had been 
declined employment as a translator because he was unable to 
hear all dialogue during testing.  The veteran also testified 
that he was given odd directions at his May 2005 VA 
examination and, as a consequence, did not believe the 
results were accurate.  He questioned whether he had to be 
completely deaf to receive VA compensation for hearing loss. 

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria 
for evaluating hearing impairment using puretone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85 and there is no room for 
subjective interpretation.  Scores are simply matched against 
Table VI to find the numeric designation, then the 
designations are matched with Table VII to find the 
percentage evaluation to be assigned for the hearing 
impairment.  38 C.F.R. § 4.86(a) allows for the use of either 
Table VI or Table VIA in determining the appropriate numeric 
designation when there are exceptional patterns of hearing 
impairment such as puretone thresholds at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
being 55 decibels or more.  

The veteran requested an increase in rating for his hearing 
loss in April 2005.  Private records from his treating 
otolaryngologist were obtained which showed complaints of 
asymmetric hearing loss in February 2005.  Upon audiological 
evaluation, pure tone thresholds, in decibels, were reported 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
15
15
LEFT
20
25
25
25
25

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 92 percent in the left ear.  The 
veteran underwent magnetic resonance imaging (MRI) of his 
brain in March 2005, which was interpreted as normal.  As 
such, the treating specialist diagnosed asymmetric right 
sensorineural hearing loss with no evidence of retro cochlear 
pathology in April 2005.

Upon VA audiological evaluation in May 2005, pure tone 
thresholds, in decibels, were reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
5
5
5

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  As noted above, however, the veteran 
stated that he had difficulty with the directions given 
during this examination.  Therefore, the Board will not 
consider these test results to be valid.





The veteran underwent VA audiological evaluation in July 2006 
and this time pure tone thresholds, in decibels, were 
reported as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
20
15
20
LEFT
20
20
20
15
15

Speech audiometry revealed speech recognition ability of 100 
percent in both ears.  

In August 2006, the veteran submitted a statement to VA 
advising that he did not think the controlled environment 
during audiological evaluation was a good assessment of his 
actual disability.  He stated that he had difficulty with his 
work as a security guard, but did not provide any evidence of 
his employment actually being limited as a result of his 
hearing disability.  The veteran did not advise VA of a 
specific incident reflecting functional impairment.

VA treatment records reveal that the veteran does not 
participate in any treatment for hearing loss.  There is no 
evidence that the veteran uses hearing aids.  And, there is 
no evidence that the veteran is unable to work full-time as a 
result of right ear hearing loss.

Given the evidence as outlined above, the Board finds that 
the private audiometric testing performed in February 2005 is 
consistent with the most recent VA examination results.  
Using the worst case scenario presented by those results, the 
Numeric Designation for assignment under Table VI is I which 
translates into the assignment of a noncompensable rating 
under Table VII.  There is no evidence of exceptional 
patterns to allow for the use of Table VIA.  Therefore, a 
compensable rating for right ear hearing loss must be denied 
on a schedular basis.  The Board acknowledges the veteran's 
complaints about the use of test results from a controlled 
environment when making this assessment, but notes that VA 
regulations require the use of such testing to evaluate 
hearing loss.  Any complaints regarding the use of this 
evaluation technique must be addressed to legislators as the 
Board must implement the regulations as they are stated.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected hearing loss, but reports 
that he was declined a job as a translator and has difficulty 
performing his current full-time work as a security guard.  
He has not, however, identified any specific factors which 
may be considered to be exceptional or unusual in light of 
VA's schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  

The veteran has not required frequent periods of 
hospitalization due to his hearing loss and his treatment 
records are void of any finding of exceptional limitation 
beyond that contemplated by the schedule of ratings.  There 
is no evidence of marked interference with work.  The Board 
does not doubt that limitation caused by slight hearing loss 
in the right ear has an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Thus, when considering that the 
veteran is able to perform full-time employment and does not 
require treatment and/or hearing aids to perform all 
activities of daily living, the Board finds that the 
noncompensable evaluation assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
The veteran's question about having to be completely deaf to 
receive compensation for hearing loss can only be answered by 
saying that a compensable evaluation may be assigned upon a 
showing of functional impairment and/or an adverse impact on 
employability beyond the generic statement that hearing loss 
makes certain tasks difficulty.  Consequently, the veteran's 
request for a compensable rating is denied.


ORDER

A compensable rating for right ear hearing loss is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


